Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-10, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zingaretti (2021/0406737).

As for claim 1, Zingaretti discloses a networked system for real-time computer-aided augmentation of a live input video stream, comprising: 
an endpoint system (OEM monitor 14) configured and operative to handle the live input video stream and a live augmented video stream and to provide service access to a video augmentation service for the computer-aided augmentation of the live input video stream (One output of computer 12 is displayed in a first window on monitor 14 as real-time video of the colonoscopy procedure. Second, another output of computer 15 is displayed on a second window on monitor 14 as a live augmented video stream of the same procedure [0038]); 
a backend system (colonoscopy system 10) providing service orchestration to orchestrate use and operation of the video augmentation service [0037]; and 
an edge inference system (Docbot Ultivision CPU and SW 15 – fig. 1) coupled to the endpoint system and to the backend system, the edge inference system being configured and co-operative with the endpoint system to provide the video augmentation service on the live input video stream and thereby generate the live augmented video stream, based on the service orchestration by the backend system (Video output 13 is provided to Docbot Ultivision CPU and SW 15 which generates an overlay on the video indicating areas of interest detected in displayed image identified by the inventive AI module running on computer 14. Docbot Ultivision CPU and SW 15 displays in a second window on monitor 14 information about the area of interest and the quality of the aggregated frames analyzed by the AI module to identify the area of interest [0037], [0038]).  

As for claim 3, Zingaretti discloses wherein the video augmentation service is provided in a local-live manner in which the edge inference system is operative to generate augmentation metadata and provide it to the endpoint system, and the endpoint system is operative to receive the augmentation metadata from the edge inference system and add corresponding features to the live input video stream to generate the live augmented video stream ([0038]-[0040], [0045], [0048]).  

As for claim 4, Zingaretti discloses wherein the endpoint system and edge inference system are further configured and co-operative to provide a live review operating mode including playback control by which a user navigates the live augmented video stream for review purposes ([0027]-[0028]).

As for claim 5, Zingaretti discloses wherein the live review mode further includes additional controls by which a user adds, reviews and revises annotations in the live augmented video stream ([0027]-[0028]).  

As for claim 8, Zingaretti discloses wherein the edge inference system is operative to perform inferencing on the live input video stream to detect an object and to generate corresponding metadata describing features to be added to the live input video stream to identify the detected object in the live augmented video stream, and the endpoint system and edge inference system are further configured and co-operative to use the metadata to generate the live augmented video stream including the features ([0043], [0045], [0047]-[0049]).  

As for claim 9, Zingaretti discloses wherein the features include a bounding graphic overlaid at the location of the object and substantially bounding the object in the augmented live video stream ([0027], [0044], [0048], [0049]).  

As for claim 10, Zingaretti discloses wherein the edge inference system employs machine learning model-based inferencing the generate augmentation metadata describing features to be added to the live input video stream to generate the live augmented video stream ([0043], [0045], [0047]-[0049]).  

As for claim 17, Zingaretti discloses wherein the endpoint system includes: an input device configured and operative to generate the live input video stream; and a display configured and operative to display the live augmented video stream ([0037]-[0038]).  

As for claim 20, Zingaretti discloses wherein the video augmentation service is a medical imaging service for automated detection of medically relevant objects in the live input video stream and overlaying object identification features identifying the relevant objects in the live augmented video stream ([0027], [0038], [0049]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-7, 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti in view of Giraldez (WO 2019/207170).

As for claim 2, Zingaretti fails to discloses wherein the video augmentation service is provided in a remote-live manner in which the edge inference system is operative to generate the live augmented video stream and provide it to the endpoint system, and the endpoint system is operative to receive the live augmented video stream from the edge inference system and make local use of the live augmented video stream within the endpoint system.  
In an analogous art, Giraldez discloses wherein the video augmentation service is provided in a remote-live manner in which the edge inference system is operative to generate the live augmented video stream and provide it to the endpoint system, and the endpoint system is operative to receive the live augmented video stream from the edge inference system and make local use of the live augmented video stream within the endpoint system ([0029], [0042], [0052], [0115]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of comparing diagnostic results between different physicians to provide patients with a virtual second opinion.

As for claim 6, Zingaretti fails to disclose wherein the service access is via a client node of the endpoint system, and wherein the endpoint system and edge inference system are further configured and co-operative to provide a live join function by which a user joins an ongoing live session from a node other than the client node.  
In an analogous art, Giraldez discloses wherein the service access is via a client node of the endpoint system, and wherein the endpoint system and edge inference system are further configured and co-operative to provide a live join function by which a user joins an ongoing live session from a node other than the client node ([0029], [0042], [0052], [0115]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of comparing diagnostic results between different physicians to provide patients with a virtual second opinion.

As for claim 7, Zingaretti fails to discloses wherein the endpoint system and edge inference system are further configured and co-operative to (1) record the live augmented video stream to create a recorded session, and (2) provide an offline review mode by which a user later reviews the recorded session.  
In an analogous art, Giraldez discloses wherein the endpoint system and edge inference system are further configured and co-operative to (1) record the live augmented video stream to create a recorded session, and (2) provide an offline review mode by which a user later reviews the recorded session ([0025], [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of comparing diagnostic results between different physicians to provide patients with a virtual second opinion and for confirming results.

As for claim 11, Zingaretti fails to disclose wherein the machine learning model-based inferencing employs multiple models along with corresponding pre-inferencing and post-inferencing, the models being trained on corresponding distinct training sets, the post-inferencing being operative to ensemble respective results of the models and thereby reduce an effect of over-training of any individual model.  
In an analogous art, Giraldez discloses wherein the machine learning model-based inferencing employs multiple models along with corresponding pre-inferencing and post-inferencing, the models being trained on corresponding distinct training sets, the post-inferencing being operative to ensemble respective results of the models and thereby reduce an effect of over-training of any individual model ([0017], [0019], [0050], [0051], [0074], [0082], [0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of improving model accuracy and simulation accuracy.

As for claim 12, Zingaretti fails to disclose wherein the models are trained with datasets being labeled for object detection, and a training pipeline is used to train the models for different classes or objects encountered in the live input video stream during operation.  
In an analogous art, Giraldez discloses wherein the models are trained with datasets being labeled for object detection, and a training pipeline is used to train the models for different classes or objects encountered in the live input video stream during operation ([0043], [0051], [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of improving model accuracy and simulation accuracy.

As for claim 13, Zingaretti discloses wherein for a given use there are multiple objects of interests (polyp, lesion, tissue abnormality; [0038]) and multiple classes for a given object, and respective models are used for the corresponding classes ([0047]-[0049]).  

As for claim 15, Zingaretti fails to disclose wherein the edge inference system is further configured and operative to receive user voice commands as part of a voice user interface, and to employ natural language processing to identify the user voice commands and take corresponding automated action in providing the live augmented video stream.  
In an analogous art, Giraldez discloses wherein the edge inference system is further configured and operative to receive user voice commands as part of a voice user interface, and to employ natural language processing to identify the user voice commands and take corresponding automated action in providing the live augmented video stream ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of providing a user friendly system.

As for claim 16, Zingaretti fails to disclose wherein the endpoint system, edge inference system and backend system and configured and co-operative to collect procedure data and metadata including metadata describing objects detected in the live input video stream, and to use the procedure data and metadata to generate corresponding documentation for later offline use.  
In an analogous art, Giraldez discloses wherein the endpoint system, edge inference system and backend system and configured and co-operative to collect procedure data and metadata including metadata describing objects detected in the live input video stream, and to use the procedure data and metadata to generate corresponding documentation for later offline use ([0025], [0031], [0086], [0089], [0094]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of determining with a high degree of certainty that no complication exists.


As for claim 18, Zingaretti fails to disclose wherein endpoint system is coupled to the edge inference system by a first network having lower latency than a second network that couples the backend system to the endpoint system and edge inference system.  
The Examiner takes official notice that having an endpoint system coupled to the edge inference system by a first network having lower latency than a second network that couples the backend system to the endpoint system and edge inference system was notoriously well known in the art before the effective filing date of the claimed invention, in order to experience nominal delay times, and provide the user near real-time access to rapidly changing data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned features for the abovementioned advantages.

As for claim 19, Zingaretti fails to discloses wherein the edge inference system is configured to provide the video augmentation service using a collection of microservices distributed among different computing nodes of the edge inference system, the computing nodes including respective containers or virtual machines hosting the respective microservices.  
In an analogous art, Giraldez discloses wherein the edge inference system is configured to provide the video augmentation service using a collection of microservices distributed among different computing nodes of the edge inference system, the computing nodes including respective containers or virtual machines hosting the respective microservices ([0072], [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti’s invention to include the abovementioned limitation, as taught by Giraldez, for the advantage of conserving resources.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti and Giraldez as applied to claim 13 above, and further in view of Nayak (WO 2020/076321).

As for claim 14, Zingaretti and Giraldez fail to disclose wherein training produces frozen graphs used during subsequent model-based object detection inference.  
	In an analogous art, Nayak discloses wherein training produces frozen graphs used during subsequent model-based object detection inference ([0044], [0046], [0069], [0060], [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zingaretti and Giraldez’s invention to include the abovementioned limitation, as taught by Nayak, for the advantage of determining best matches between the object to be identified.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421